DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blaine Zern (Reg. No. 75047) on Monday, March 7, 2022.

The application has been amended as follows: 

IN THE CLAIMS:
For claim 1: 
On lines 3-4, amend to “wherein each electrode is electrically connected to one of two terminals extend through the battery housing;”

For claim 18:
On lines 5-6, amend to “two terminals, each individual electrode is electrically connected to one of the two terminals, each terminal extending through the battery housing: and” 

Allowable Subject Matter
Claims 1 and 3-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a method or produce comprising providing a battery housing, introducing electrode and an electrolyte, wherein each electrode is electrically connected to one of two terminals that extend through the battery housing, coating at least partial regions of a surface of the battery housing and a surface of each terminal with a diffusion barrier layer made of a polymer material, and oxidizing the polymer material, wherein the polymer material is silicone and wherein a surface silicon dioxide layer having a thickness of at least 1 nanometer is generated by oxidation; is allowable over the prior art.
While claim 18 is directed to a product, claim 18 is allowable for substantially the same reasons because the claim requires the presence of a silicon dioxide layer on silicone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The best prior art is considered to be Dirscherl (US 2017/0179450, DE 10 2015225705), Inoue (US 2003/0129487), Aitchison (US 2011/0164347), Baker (US 2015/0311494), Gayden (US 2016/0126509), and Kang (US 2010/0151274).
Dirscherl discloses a battery cell having a metallic housing 2 with an electrode assembly 3 disposed therein (abstract). The housing comprising a first 4 and second 5 housing element, each of which is electrically connected to one of the poles 8/9 of the electrode assembly (abstract). A barrier layer 6 disposed on outer faces of the metallic housing 2, and thereby contacts both housing elements 4/5 ([0042], Fig 1). The barrier layer can be a silicon oxide layer ([0012]). However, Dirscherl is silent as to how the silicon oxide layer is made (e.g. made by depositing silicon oxide, or by depositing silicone and oxidizing said silicone). In addition, the housing parts 4/5 are directly connected to the poles, and therefore Dirscherl does not have a structural analogous to the claimed “terminals” which extend “through the battery housing”. Therefore, Dirscherl is silent to the layer comprising silicone, and because of the structure of the barrier layer deposited on the sides of the housing element, it is not possible to modify the reference to have terminals that extend through the battery housing. 
Inoue discloses a battery having a battery casing, wherein a film of a) synthetic resin, b) ceramic, or c) aluminum oxide is formed on the outer surface of a battery case (abstract). The purpose of the film is to prevent aluminum of the battery casing from corroding ([0008]), and by at least using the synthetic resin “seawater or water is prevented from touching the aluminum…of the battery casing” ([0017]). The synthetic resin can be a variety of different resins: acrylic, urethane, or silicone ([0029]). However, because Inoue teaches a variety of 
Aitchison discloses an electrical device (supercapacitor) having a housing 3 made of silicone ([0149]) with a cell/element 2 inside said housing. The cell/element 2 inside includes a structural or non-structural barrier that can include silicon dioxide ([0124], [0128]-[0129]). However, while the device has a housing made of silicone, and an option for silicon oxide barrier, Aitchison does not teach that the housing of silicone also includes a silicon dioxide layer formed thereon. Further, while the cell/element inside the housing can have a layer of silicon dioxide, the location of such a layer does not include being formed on the housing. Therefore, the reference does not render obvious terminals extending through the battery housing and having a diffusion barrier layer made of silicone on a surface of the battery housing and a surface of each terminal with a silicon dioxide layer formed on the silicone.
Baker discloses a battery having a protective coating 400 formed thereon, wherein the protective coating can be silicone, among others ([0057]). However, Baker also teaches other materials (thermoplastic materials (acrylic resins), curable materials (polyurethanes)) ([0057]), and therefore does not naturally suggest selecting the silicone material. Further, Baker does not 
Gayden discloses an electrochemical cell contained within an aluminum alloy or magnesium alloy container (abstract). The container is coated with a silicone polymer applied via a plasma nozzle ([0006]-[0007]). However, Gayden does not teach or suggest further oxidizing the silicone polymer to create a silicon dioxide layer thereon.
Kang teaches manufacturing a flexible substrate that can include siloxane precursor (which is analogous to the claimed silicone) ([0019]). The flexible substrate has an organic/inorganic composite layer disposed thereon ([0015]) and is formed by forming an oxide layer (performed by plasma using oxygen or an oxygen mixed gas or UV/ozone treatment [0017]) on the precursor. The composite layer shows excellent moisture/oxygen permeation prevent characteristics ([0012]). Kang teaches the polymer material is siloxane (silicone) that is oxidized ([0017]), and thus has a surface silicon dioxide layer generated by oxidation. However, Kang is not directed to the field of batteries, but is relevant to the field of making a substrate with excellent moisture/oxygen permeation. Therefore, Kang would only be applicable to a battery that already has a silicon dioxide layer (because Kang teaches the silicon dioxide layer provides excellent moisture/oxygen permeation), and does not lend itself to oxidizing a battery housing material made of silicone unless the battery already has a silicon dioxide layer.
In conclusion, the best combination of reference is Dirscherl, Inoue, Aitchison, Baker, or Gayden in view of Kang. While Dirscherl teaches a silicon dioxide layer (which can be modified by Kang to teach being made from silicone), Dirscherl cannot be modified to meet the limitations of the terminals extending through the battery housing because of its reliance on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JACOB BUCHANAN/             Examiner, Art Unit 1725                             

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725